Case 3:17-cv-01104-VLB Document 82-64 Filed 05/15/19 Page 1 of 8




                  Exhibit 64
             Case 3:17-cv-01104-VLB Document 82-64 Filed 05/15/19 Page 2 of 8




From:                     Rolena Adorno [rolena.adorno@yale.edu]
Sent:                     Sunday, July 26, 2015 10:25 AM
To:                       Stith, Kate
Subject:                  Resending just in case
Attachments:              On Kevin Poole and my other long-term relationships.docx


... just in case last-minute hubbub you do not see the Kevin attachment.

l hope you get out the door with all you need to take along!

Rolena




                                                                                     BYRNE006991
     Case 3:17-cv-01104-VLB Document 82-64 Filed 05/15/19 Page 3 of 8




                         Department of Spanish and Portuguese
                                    Yale University


To: Barbara Goren and Jamaal Thomas

From: Rolena Adorno

Re: On Kevin Poole and my other long-term relationships

Date: .July 27,   2015

Despite the hundreds of pages of documentation and commentary that I have provided,
one thing that can never be adequately conveyed is the quality of many long-term
relationships I have had with junior faculty members and graduate students over the
years. Here I want to give, as a significant example, that of Kevin Poole.

The number of times that Kevin Poole (and Sue Byrne) have been in my home socially
are too numerous to mention, starting with her appointment in 2008 and his, in 2009.
The number of times I have given them lifts home from school is merely an adjunct to
these long-term relationships, always mutually cordial. Along with Sue Byrne, I was
chosen to participate in the wedding ceremony of Kevin and his bride Julia Brown on
September 29, 2012. Julia's aunt and mother arranged the flowers for the occasion in
the walk-out basement of my home. This confidence and friendship was not built
overnight, but rather over the preceding years of working with Kevin in the department
and developing a cordial personal-professional relationship of trust with him. v\Then I
met Kevin's mother on the eve of his wedding, it was a happy, emotional moment for
both of us because we had come to know one another through Kevin. In the subsequent
years the Poole (and Brown) relationship continued along the same path.

One does not find many testimonies to such relationships, but I want to share a
significant one with you. It is an email from Kevin to me of June 24, 2014.

Here is its immediate context: On May 5, 2014, as required by FAS procedures, I sent a
formal letter to Kevin, inviting him to be considered in 2014-15 for promotion to the
rank of Associate Professor on Term. On May 9, 2014, he wrote to me, declining that
opportunity. He concluded it: "Thank you for the guidance and support that you have
given me during my time at Yale so far. I truly appreciate the dedication you have
shown."

On June 20, 2014, and under instructions from Dean Mary Miller, I sent to Kevin the
required letter by which he would acknowledge and agree, via his dated signature, that
he voluntarily declined the review for promotion and that, accordingly, his appointment
at Yale would end on June 30, 2016.




                                                                                          BYRNE006992
    Case 3:17-cv-01104-VLB Document 82-64 Filed 05/15/19 Page 4 of 8


                                                                                             [Page]




On June 24, 2014, I found Kevin's signed and dated letter on my desk. I acknowledged it
immediately, as follows:

      Dear Kevin,

      This is to let you know that I found your signed and dated response to my letter on my
      desk when T came into the office this morning, and Thave passed it along to the Provost's
      Office.

      I regret that this is the way things have turned out, but it does nothing to detract from the
      high regard in which I hold you and Julia. I sincerely hope that our friendship remains.

      Professionally, I am ready to provide all the support for you that I can, as you go forward.

      Socially, I look forward to seeing you and Julia in the not-distant future.

      Many regards,

      Rolena


On Tuesday, June 24, 2014, at 9:37 pm, Kevin wrote to me. I have underlined the
statements to which I want to draw your attention:

      Dear Rolena,

      Thank you for this message. I have agonized over my decision for so long, and my
      feelings regarding the department have swung from utmost respect to utter bitterness, and
      everywhere in between, for the past couple of years. Paulo's denial of tenure and the
      conversations that we untenured professors have had subsequently, as well as my own
      experience on the job market this past winter, have turned me even further against
      wanting to remain at Yale. They have even caused me to wonder ifI want to remain in
      academia or not. My heart says that I do, and, honestly, I don't know what else I would
      do with my life ifI were to leave academia.

      I do truly appreciate your offer of support. I only ask if you would be kind enough to
      update -- or even just change the date on -- the letter that you wrote for me last year when
      T applied at Chicago and, later, a few other places. Twas somewhat selective in sending
      out applications this past year, but, based on my experience, I will have to be far less so
      this time around.

      Our friendship does indeed remain. I was telling Julia this evening that I miss the
      spontaneous trips to the Playwright and the glass of wine on the patio, and that I felt a
      personal connection to you that I have not had with the other senior professors (nor,




                                                                                                      BYRNE006993
     Case 3:17-cv-01104-VLB Document 82-64 Filed 05/15/19 Page 5 of 8


                                                                                          [Page]

       honestly, that I want to have with them). Julia has admired you since the first time you
       met, and I know that she would like to see you again soon as well.

       We will be away on July 16-23 (me in KY and Julia in KY part of the time and then in
       AR for a couple of days), and then again on August 9-16 (in Ecuador). In the meantime I
       will be in New Haven, probably in my office, and Julia will be in and out of town at
       random times on short trips related to work.

       Now that you are back as Chair, and as DGS, we will undoubtedly see each other in the
       office -- possibly tomorrow, if you are in.

       Wishing you a peaceful evening,

       Kevin



I find this heartfelt letter to be deeply sincere and, for the present purposes, significant
on many levels. It is a rare acknowledgement, in the day-to-day life of an academic
department, about what a senior/junior faculty relationship can be and, in fact, ours has
been. As mentioned above, I have underscored the letter's salient points:

The first paragraph tells the effect of Paulo's denial of tenure on the junior faculty, and
also Kevin's unsuccessful entry onto the job market during the previous [2013-14]
academic year. (At his request, I had supported his candidacy with a strong letter of
recommendation.)

The second paragraph renews his request for my support on the 2014-15 job market. (I
did so, writing a new letter. v\Then he received a job offer, on April 1, 2015, he informed
me about it and added: "I also want to thank you for the letter that you wrote on my
behalf. I know that it carried much weight and was instrumental in what I was told was
the [new institution's] faculty's unanimous vote in my favor. I am very grateful for your
willingness to write it for me.")

The third paragraph, which I have fully underlined, reveals the ongoing cordial
relationship we enjoyed, speaks to his personal connection to me (in contrast to that
with other senior departmental members), and conveys his wife's admiration for me.

So what went wrong, and when did it occur?

In October 2014, I offered a cocktail party at my home for the junior faculty so that they
would get to meet and visit with our distinguished guest, Professor Edwin Williamson of
Oxford University, outside the reception we held after his lecture.

In November 2014, Kevin was interviewed for the first of the three, highly negative YDN




                                                                                                   BYRNE006994
     Case 3:17-cv-01104-VLB Document 82-64 Filed 05/15/19 Page 6 of 8


                                                                                    [Page]

articles on the department; the remark attributed to Kevin was positive. On the topic of
departmental lectures, he was cited as stating that "any new lecture has a positive
impact, bring members of the department together and providing new voices that have
not been heard." (He was probably, though, one of the unnamed "several professors"
and "seven professors" who said they were not involved in budget decisions.)

In December 2014 in recognition of our friendship Kevin and his wife Julia gave me a
magnificent Advent Calendar of the great Metropolitan Museum of Art Christmas tree
that Kevin and I had seen together a few years previously.

In March 2015, two weeks after the appearance of the anonymous letter, which stated
that Kevin was unhappy in his graduate teaching and that he was leaving Yale because
he no longer wished "to work in such a negative environment," the second YDN article
appeared. This one cited Kevin as follows: "Poole said that this ["such a negative
environment"] was "part, but not all, of his reasons for not seeking reappointment."

I, frankly, was appalled to read this at-best half-truth: He was leaving because he did not
have the publication record, that is, he did not yet have a book at the time when he had
to make the decision whether to come up for promotion. It had been his unilateral,
voluntary decision to decline the review and thus end his Yale appointment.

(In this same March YDN article, Sue Byrne denied the anonymous letter's statement
that she was "actively seeking employment elsewhere." Hers, too, was at-best a half-
truth. She had requested and received, from both Professor Gonzalez Echevarria and
me, strong letters of recommendation as she went on the 2014-15 job market, but she
failed to get any offers. So she could rightly say, on March 25, 2015, that she was not
actively seeking employment, but only because her bid on the job market, now closed for
the year, had been unsuccessful.)

In the third YDN article, Kevin is featured more fully, and he cites "what's going on
here" and "what's going on the department right now" as possible reasons for the zero
yield of new graduate students: "I most definitely cannot discount the idea that it
["what's going on the department right now"] did have some effect.

From "utmost respect to utter bitterness": Kevin's bitterness came out fully on April 17,
2015, when he wrote an email ("Dear all") to undisclosed recipients, in which he stated
that he was "plagued" by an incident that involved an "argument" that he had overheard
in the department the previous day. He names Roberto and me as participants, but
carefully omits the name of Sue Byrne, who started it all and made a big row by falsely
accusing me of having accused her of being a party to the anonymous letter. (A few
weeks later, Sue would try to make the same false claim by writing to a respected
colleague at another university, Professor Anne Cruz of the University of Miami, Coral
Gables, trying to get Anne agree that she, Anne, had been told by me that I considered




                                                                                              BYRNE006995
     Case 3:17-cv-01104-VLB Document 82-64 Filed 05/15/19 Page 7 of 8


                                                                                   [Page]

Sue to be responsible for the anonymous letter. It was not true, and Anne told Sue so. All
this is in black-on-white, in email correspondence between the two of them, which is
reproduced in my Appendix.)

I consider Kevin's April 17, 2015 email letter, sent to who-knows-how-many-recipients,
to be a public effort to embarrass me and Roberto because of his alliance, which
emerged following the Paulo Moreiera tenure decision, with Paulo Moreira and Sue
Byrne. (Remember that Kevin had signed Professor Jackson's April 1, 2015 letter
requesting the reopening of the Paulo Moreira tenure case and that in the March 2015
YDN article Kevin was quoting as calling Paulo "'the most tenurable person' he had ever
met.")

I also interpret Kevin's April 17 email to be another volley-though perhaps not yet his
final one-in his effort to further besmirch the department and its leadership, which
have shown him considerate and cordial, professional and social support throughout his
six years on our faculty. I cannot explain his actions toward me of the past few months,
because they are completely inconsistent with, and the opposite of, his conduct toward
me over the previous, nearly six years. But I can speculate about his actions by putting
them into the context of the "junior-faculty" alliance mentioned in the previous
paragraph.

I can also speculate that his dramatic, recent change in public attitude may have to do
with the fact that he has "nothing to lose": He has no Yale graduate student dissertation
writers and job seekers to protect, and he is leaving Yale of his own volition without
having succeeded here. Nevertheless, he owes a great deal to the University that, out of
those six years, gave him one full year of Morse Fellowship. And he owes a lot to the
department that welcomed and supported him throughout those six years. I hope that
someday, in a more generous spirit, he will bring himself to recognize this and to
reconcile himself with the work place that has given him so much.

I could give you similar accounts of my other senior/junior faculty relationships, notable
with Sue Byrne. I have no idea of the claims she has made about me, except for a few.
One Sue tried to make against me face to face; this was also the one that, shockingly, she
tried to make with a colleague at another university, who informed me about it (see
above). But I can tell you about the literally countless times, over Sue's eight years on
this faculty, that she has been a guest in my home. Occasionally accompanying her, her
husband Bill Connors also has spent many hours on my outdoor patio and in my living
room. (While making other accusations against me in her April 1, 2015 request for my
recusal from her tenure consideration, Sue acknowledged this social relationship by
citing a dinner evening I enjoyed at their home in January 2014.)

With graduate students, too, I have built many long-term relationships, and over the
years (including recently) a great many of them have been entertained by me in my




                                                                                             BYRNE006996
     Case 3:17-cv-01104-VLB Document 82-64 Filed 05/15/19 Page 8 of 8


                                                                                       [Page]

home on special occasions (a regional academic conference in which they participated,
one of their peer's Ph.D. graduations, their parents' visits to Yale, and so forth) or even
taking them to tea at the Elizabethan Club.

I refuse to believe that all these healthy, positive relationships were built on "fear" or the
"threat of retaliation" and that therefore they were completely-or even partially-
cynical.

So I close this memo to you with a reference to where our conversations began, in our
first meeting on May 4, 2015. I opened that meeting by showing you pictures from the
wonderful surprise party that the department had given me just six months earlier, on
November 4, 2014. I put names with many of the smiling faces you saw there pictured.
While I told you that only two faculty members did not attend (and later named them), I
draw your attention here to the fact that I showed you a photo of Kevin Poole and his
wife Julia, who had left her work in time to join the celebration.




                                                                                                 BYRNE006997
